UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 1, 2013 TUCOWS INC. (Exact Name of Registrant Specified in Charter) Pennsylvania 0-28284 23-2707366 (State or Other (Commission File (IRS Employer Jurisdiction of Number) Identification No.) Incorporation) 96 Mowat Avenue, Toronto, Ontario, Canada M6K 3M1 (Address of Principal Executive Offices) Zip Code) Registrants telephone number, including area code: (416) 535-0123 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events Stock repurchase program On March 1, 2013, Tucows Inc.s board of directors authorized the repurchase of up to $10 million of the Companys common stock at the Companys discretion and issued a press release announcing this stock repurchase program. A copy of the press release is furnished as Exhibit99.1 to this report pursuant to Item8.01 and Regulation FD. Item 9.01. Financial Statements and Exhibits. (a)Not Applicable. (b)Not Applicable. (c)Not Applicable. (d)Exhibits. Exhibit Number Exhibit Press Release dated March 1, 2013 announcing the authorization by the Tucows board of directors of a stock repurchase program. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TUCOWS INC. By: /s/ Michael Cooperman Michael Cooperman Chief Financial Officer Dated: March 1, 2013 EXHIBIT INDEX ExhibitNumber Exhibit Press Release dated March 1, 2013 announcing the authorization by the Tucows board of directors of a stock repurchase program.
